In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-09-00191-CR
        ______________________________


      ZACHERY DALE LUCKETT, Appellant

                          V.

         THE STATE OF TEXAS, Appellee




   On Appeal from the 102nd Judicial District Court
              Red River County, Texas
              Trial Court No. CR00735




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                   MEMORANDUM OPINION

       Zackery Dale Luckett appeals from his revocation of community supervision and

adjudication of guilt for two aggravated sexual assault offenses against a child. Luckett has filed

a single brief, in which he raises an issue common to all of his appeals. He argues that the

evidence was insufficient for the trial court to find he committed forgery in violation of a condition

of his community supervision.

       We addressed this issue in detail in our opinion of this date on Luckett's appeal in cause

number 06-09-00190-CR. For the reasons stated therein, we likewise conclude that error has not

been shown in this case.

       We affirm the trial court’s judgment.




                                                      Jack Carter
                                                      Justice

Date Submitted:        March 11, 2010
Date Decided:          March 12, 2010

Do Not Publish




                                                  2